Exhibit 10.1

AMENDMENT AGREEMENT

Dated as of March 16, 2009

among

Canadian Imperial Bank of Commerce (“Party A”),

Max Bermuda Ltd. (f/k/a Max Re Ltd.) (“Party B”)

and

Max Diversified Strategies Ltd. (f/k/a Max Re Diversified Strategies Ltd.)
(“MDS”)

INTRODUCTION

WHEREAS, Party A and Party B are parties to an ISDA Master Agreement, including
the Schedule thereto, dated as of February 18, 2003 (as amended on March 31,
2004, November 9, 2004 and February 28, 2007) and a Credit Support Annex dated
as of February 18, 2003 (as amended on February 28, 2007) (collectively, the
“Agreement”);

WHEREAS, Party A and Party B are parties to the Confirmation dated November 9,
2004, Reference # NY OT00146 (as amended by that certain Amendment to
Confirmation dated February 28, 2005 and that certain Amendment to Confirmation
dated February 28, 2007, the “Confirmation”);

WHEREAS, Party A, Party B and MDS are parties to the Liquidity Agreement, dated
as of February 18, 2003 (as amended by Amendment No. 1 to Liquidity Agreement
dated as of February 28, 2005 and Amendment No. 2 to Liquidity Agreement dated
as of February 28, 2007, the “Liquidity Agreement”);

WHEREAS, Party A, Party B and MDS are parties to the Stock Purchase Agreement,
dated as of February 18, 2003 (as amended by Amendment No. 1 to Stock Purchase
Agreement dated as of February 28, 2005 and Amendment No. 2 to Stock Purchase
Agreement dated as of February 28, 2007, the “Stock Purchase Agreement”);

WHEREAS, pursuant to that certain letter dated May 4, 2006 from Party A to Party
B, Party A agreed and acknowledged that the change in ownership of Alstra
Capital Management LLC (“Alstra”) did not constitute an Additional Termination
Event (under and as defined in the Agreement);

WHEREAS, Party A and Party B wish to amend the Agreement and the Confirmation;
and

WHEREAS, Party A, Party B and MDS wish to amend the Liquidity Agreement and the
Stock Purchase Agreement.

ACCORDINGLY, in consideration of the foregoing and of the mutual agreements
herein contained:

IT IS HEREBY AGREED as follows:-

Subject to the satisfaction of the terms and conditions set forth herein, the
amendments to the Agreement, the Confirmation, the Liquidity Agreement and the
Stock Purchase Agreement set forth in this Amendment Agreement shall become
effective as of the date hereof.



1.   Omnibus Amendments.  



  A.   Each reference in the Agreement, the Confirmation, the Liquidity
Agreement and the Stock Purchase Agreement to “Max Re Ltd.” and “Max Re” is
hereby deleted and replaced with “Max Bermuda Ltd.” and “Max Bermuda”,
respectively.  



  B.   Each reference in the Agreement, the Confirmation, the Liquidity
Agreement and the Stock Purchase Agreement to “Max Re Diversified Strategies
Ltd.” is hereby deleted and replaced with “Max Diversified Strategies Ltd.”  



2.   Amendments to the Agreement.  



  A.   Part 1(h)(ii) of the Agreement shall be deleted in its entirety and
replaced with the following:  

“The Adjusted Net Asset Value of the Credit Support Provider in respect of any
12 month period or any part thereof declines by more than 30%. For purposes of
this Agreement, “Adjusted Net Asset Value” shall mean, as of any date of
determination, the Net Asset Value as of such date, adjusted to exclude the
amount of aggregate withdrawals, redemptions and distributions made to the
stockholders of the Credit Support Provider in compliance with Section 8.3 of
the Stock Purchase Agreement to the extent such withdrawals, redemptions and
distributions are included in the calculation of “Net Asset Value” as of such
date.”



  B.   Part 1(h)(vi) of the Agreement shall be deleted in its entirety and
replaced with the following:  

“(vi) The trading manager of the Credit Support Provider shall cease for any
reason to be a Qualified Manager without the prior written consent of Party A,
which consent shall not be unreasonably withheld, conditioned or delayed. For
purposes of this Agreement, “Qualified Manager” means the trading manager of the
Credit Support Provider which is an Affiliate of Party B or the Credit Support
Provider.”



  C.   Part 1(h)(ix) of the Agreement shall be deleted in its entirety and
replaced with the following:  

“The trading manager of the Credit Support Provider fails to comply with the
Investment Policy (as such Investment Policy may be amended from time to time
with Party A’s written consent).”



3.   Amendments to the Confirmation.  



  A.   Section 2 of the Confirmation is amended by deleting and replacing the
definition of “Number of Shares” under the heading ‘EQUITY AMOUNTS PAYABLE BY
CIBC’ with the following:  



      “Number of Shares: 143,952 Shares, subject to adjustment as provided under
the headings ‘ADJUSTMENTS’, ‘MANDATORY REDEMPTIONS’ and ‘PARTIALLY REDEEMABLE
SHARES AND PARTIALLY ACCELERATED SHARES’.”  



  B.   Section 2 of the Confirmation is amended by deleting and replacing the
definition of “Maximum Notional Amount” under the heading ‘EQUITY AMOUNTS
PAYABLE BY CIBC’ with the following:  



      “Maximum Notional Amount: (i) On or prior to the “Initial Partial
Acceleration Purchase Date” (as defined in the Liquidity Agreement), USD
300,000,000, and (ii) at any time after the Initial Partial Acceleration
Purchase Date, USD 160,000,000.”  



  C.   Section 2 of the Confirmation is amended by deleting and replacing the
definition of “Equity Notional Amount” under the heading ‘EQUITY AMOUNTS PAYABLE
BY CIBC’ with the following:  



      “Equity Notional Amount: Initially, the product of (a) the Number of
Shares and (b) the Unit NAV as of the last Quarterly Valuation Date prior to the
Amendment Effective Date, subject to adjustment on each Quarterly Valuation
Date, Mandatory Redemption Date, Partial Redemption Purchase Date (as defined in
the Liquidity Agreement) and Partial Acceleration Purchase Date (as defined in
the Liquidity Agreement) so that the Equity Notional Amount equals the Capped
Equity Value on such Quarterly Valuation Date, Mandatory Redemption Date,
Partial Redemption Purchase Date and Partial Acceleration Purchase Date, subject
to adjustments as provided below under the heading ‘ADJUSTMENTS’.”  



  D.   Section 2 of the Confirmation is amended by adding the following under
the heading ‘ADJUSTMENTS’:  

     
“PARTIALLY REDEEMABLE
SHARES AND PARTIALLY
  In the event of (A) a purchase by
Counterparty of any Partially Redeemable



      ACCELERATED SHARES: Shares (as defined in the Liquidity Agreement)
pursuant to Sections 2.2(a), 2.2(b) and 2.3(b) of the Liquidity Agreement, (B) a
purchase by Counterparty of any Partially Accelerated Shares (as defined in the
Liquidity Agreement) pursuant to Sections 2.2(c), 2.2(d) and 2.3(c) of the
Liquidity Agreement, or (C) the redemption of any Partially Redeemable Shares by
the Fund pursuant to Section 8.1 of the Liquidity Agreement, then the Equity
Notional Amount and the Number of Shares shall be reduced accordingly on the
relevant Equity Payment Date. Such Equity Payment Date is considered to be a
Termination Date that is applicable only to the Partially Redeemable Shares or
Partially Accelerated Shares that are so purchased by Counterparty or redeemed
by the Fund, as the case may be.”  



  E.   Section 8 of the Confirmation is amended by deleting each reference to
“Purchase Date” and inserting “Final Purchase Date” in lieu thereof.  



  F.   Section 8 of the Confirmation is further amended by deleting the
reference to “Section 2.3” and inserting “Sections 2.4(a) or (b)” in lieu
thereof.  



4.   Amendments to the Liquidity Agreement.  



  A.   Article II of the Liquidity Agreement is hereby amended and restated in
its entirety as follows:  

“ARTICLE II.

PURCHASE OF THE SHARES

SECTION 2.1 Purchase and Sale of the Shares on the Final Purchase Date.

Upon the terms and subject to the conditions set forth in this Agreement, on the
Final Purchase Date specified in Section 2.3(a), or earlier if accelerated under
Section 2.4(a) or (b), CIBC shall deliver and sell the Shares (except, in each
case, the Partially Redeemable Shares and Partially Accelerated Shares that have
been sold by CIBC and purchased by Max Bermuda pursuant to Section 2.2 or
redeemed pursuant to Section 8.1)

(a) to Max Bermuda, free and clear of all Liens, and Max Bermuda agrees to
purchase from CIBC the Shares, for a purchase price equal to the net asset value
of the Company’s investments and cash as determined by the Custodian Valuation
as of the Final Purchase Date unless such Final Purchase Date is not the last
day of a calendar month, in which case the net asset value shall be determined
by the Custodian Valuation as of the last day of the calendar month immediately
prior to the Final Purchase Date or

(b) pursuant to terms of an offer to purchase solicited by CIBC from third
parties; provided, however, that at least 30 days prior to the Final Purchase
Date, CIBC shall deliver a written notice of such offer (an “Offer Notice”) to
Max Bermuda. The Offer Notice shall disclose in reasonable detail the proposed
terms and conditions of the proposed offer under this section 2.1(b); provided
that the purchase price specified in the Offer Notice shall be payable in cash
on the Final Purchase Date. Prior to any sale under this Section 2.1(b), Max
Bermuda shall be entitled to purchase the Shares at the price and on the terms
specified in the Offer Notice by delivering written notice of such election (the
“Election Notice”) to CIBC as soon as practicable but in no event later than
10 days prior to the Final Purchase Date. If Max Bermuda elects to purchase the
Shares under this Section 2.1(b), CIBC shall deliver and sell to Max Bermuda, on
the Final Purchase Date, the Shares, free and clear of all Liens for a purchase
price equal to the price specified in the Offer Notice. Unless the Shares are to
be acquired by Max Bermuda, CIBC may sell the shares on the Final Purchase Date
to a third party at a price no less than the price per share specified in the
Offer Notice and on other terms no more favorable to the transferee than offered
to Max Bermuda in the Offer Notice.

In the event that Max Bermuda purchases the Shares (other than any Partially
Redeemable Shares and Partially Accelerated Shares that have been sold by CIBC
and purchased by Max Bermuda pursuant to Section 2.2 or redeemed pursuant to
Section 8.1) from CIBC pursuant to this Section 2.1, at the final purchase
closing (the “Final Purchase Closing”), CIBC agrees to deliver to Max Bermuda
certificates representing such Shares, duly endorsed (or accompanied by duly
executed stock transfer powers). At the Final Purchase Closing, Max Bermuda
agrees to pay to CIBC the Final Purchase Price as specified in Section 2.3(a).

SECTION 2.2 Purchase and Sale of the Partially Redeemable Shares and the
Partially Accelerated Shares.

(a) In the event the Company voluntarily redeems, or is required by law or
regulatory authority having jurisdiction over the Company to redeem, any Common
Shares held by Max Bermuda (“Max Bermuda Redeemed Shares”), CIBC shall have the
right, upon the terms and subject to the conditions set forth in this Agreement,
to require Max Bermuda to purchase from CIBC pursuant to this Section 2.2(a) and
Section 2.3(b) herein the number of Shares equal to the product of (i) the Max
Bermuda Redeemed Shares multiplied by (ii) the Pro Rata Ratio (any such Shares,
“Partially Redeemable Shares”). For purposes of this Agreement, “Pro Rata Ratio”
means 0.50 or such greater number as may be mutually agreed by CIBC and Max
Bermuda.

(b) Upon the terms and subject to the conditions set forth in this Agreement, on
each Partial Redemption Purchase Date specified in Section 2.3(b) CIBC shall
deliver and sell to Max Bermuda the Partially Redeemable Shares, free and clear
of all Liens, and Max Bermuda agrees to purchase from CIBC such Partially
Redeemable Shares, for a purchase price equal to the net asset value of the
Company’s investments and cash as determined by the Custodian Valuation as of
such Partial Redemption Purchase Date unless such Partial Redemption Purchase
Date is not the last day of a calendar month, in which case the net asset value
shall be determined by the Custodian Valuation as of the last day of the
calendar month immediately prior to such Partial Redemption Purchase Date. In
the event that Max Bermuda purchases the Partially Redeemable Shares from CIBC
pursuant to Section 2.2(a) and this Section 2.2(b), at the purchase closing
therefor (each such purchase closing, a “Partial Redemption Purchase Closing”),
CIBC agrees to deliver to Max Bermuda certificates representing such Partially
Redeemable Shares, duly endorsed (or accompanied by duly executed stock transfer
powers). At each Partial Redemption Purchase Closing, Max Bermuda agrees to pay
to CIBC the applicable Partial Redemption Purchase Price as specified in
Section 2.3(b).

(c) On or after the applicable effective date of any Partial Acceleration Notice
given by Max Bermuda to CIBC pursuant to Section 2.4(c), Max Bermuda shall have
the right, upon the terms and subject to the conditions set forth in this
Agreement, to purchase from CIBC pursuant to this Section 2.2(c) and
Section 2.3(c) herein the number of Shares specified in any such Partial
Acceleration Notice (any such Shares, “Partially Accelerated Shares”).

(d) Upon the terms and subject to the conditions set forth in this Agreement, on
each Partial Acceleration Purchase Date specified in Section 2.3(c) CIBC shall
deliver and sell to Max Bermuda the Partially Accelerated Shares, free and clear
of all Liens, and Max Bermuda agrees to purchase from CIBC such Partially
Accelerated Shares, for a purchase price equal to the net asset value of the
Company’s investments and cash as determined by the Custodian Valuation as of
such Partial Acceleration Purchase Date unless such Partial Acceleration
Purchase Date is not the last day of a calendar month, in which case the net
asset value shall be determined by the Custodian Valuation as of the last day of
the calendar month immediately prior to such Partial Acceleration Purchase Date.
In the event that Max Bermuda purchases the Partially Accelerated Shares from
CIBC pursuant to Section 2.2(c) and this Section 2.2(d), at the purchase closing
therefor (each such purchase closing, a “Partial Acceleration Purchase
Closing”), CIBC agrees to deliver to Max Bermuda certificates representing such
Partially Accelerated Shares, duly endorsed (or accompanied by duly executed
stock transfer powers). At each Partial Acceleration Purchase Closing, Max
Bermuda agrees to pay to CIBC the applicable Partial Acceleration Purchase Price
as specified in Section 2.3(c).

SECTION 2.3 Purchase Price; Purchase Closing.

(a) The sale and purchase of the Shares pursuant to Section 2.1 (other than any
Partially Redeemable Shares and Partially Accelerated Shares that have been sold
by CIBC and purchased by Max Bermuda pursuant to Section 2.2 or redeemed
pursuant to Section 8.1) shall take place at the Final Purchase Closing on the
Termination Date (as defined in the Swap Agreements), or earlier if accelerated
under Section 2.3 herein. The date of the Final Purchase Closing is herein
called the “Final Purchase Date”. The purchase price for the Shares shall be
equal to the amount determined under Section 2.1(a) or (b) herein (the “Final
Purchase Price”). In the event that Max Bermuda purchases such Shares from CIBC
pursuant to Section 2.1 herein, payment of the Purchase Price shall be made by
Max Bermuda by wire transfer of immediately available funds to such account(s)
as shall have been designated by CIBC. CIBC shall deliver to Max Bermuda the
certificates representing such Shares against confirmation of payment of the
Final Purchase Price therefor.

(b) Each sale and purchase of the Partially Redeemable Shares pursuant to
Sections 2.2(a) and 2.2(b) shall take place at the applicable Partial Redemption
Purchase Closing. The date of each such Partial Redemption Purchase Closing is
herein called the “Partial Redemption Purchase Date”. The purchase price for
such Partially Redeemable Shares shall be equal to the amount determined under
Sections 2.2(a) and 2.2(b) (the “Partial Redemption Purchase Price”). In the
event that Max Bermuda purchases such Partially Redeemable Shares from CIBC
pursuant to Sections 2.2(a) and 2.2(b) herein, payment of the Partial Redemption
Purchase Price therefor shall be made by Max Bermuda by wire transfer of
immediately available funds to such account(s) as shall have been designated by
CIBC. CIBC shall deliver to Max Bermuda the certificates representing such
Partially Redeemable Shares against confirmation of payment of the Partial
Redemption Purchase Price therefor.

(c) Each sale and purchase of the Partially Accelerated Shares pursuant to
Sections 2.2(c) and 2.2(d) shall take place at the applicable Partial
Acceleration Purchase Closing. The date of each such Partial Acceleration
Purchase Closing is herein called the “Partial Acceleration Purchase Date”. The
purchase price for such Partially Accelerated Shares shall be equal to the
amount determined under Sections 2.2(c) and 2.2(d) (the “Partial Acceleration
Purchase Price”). In the event that Max Bermuda purchases such Partially
Accelerated Shares from CIBC pursuant to Sections 2.2(c) and (d) herein, payment
of the Partial Acceleration Purchase Price therefor shall be made by Max Bermuda
by wire transfer of immediately available funds to such account(s) as shall have
been designated by CIBC. CIBC shall deliver to Max Bermuda the certificates
representing such Partially Accelerated Shares against confirmation of payment
of the Partial Acceleration Purchase Price therefor.

(d) Each of CIBC and Max Bermuda hereby agrees and acknowledges that on
March 16, 2009 (the “Initial Partial Acceleration Purchase Date”) (i) Max
Bermuda shall purchase from CIBC and CIBC shall sell to Max Bermuda 50,613
Shares, which Shares will be deemed Partially Accelerated Shares for purposes of
this Agreement (the “Initial Partially Accelerated Shares”), in consideration
for the payment by Max Bermuda to CIBC by wire transfer of immediately available
funds of USD 81,337,621.65, which amount represents the Partial Acceleration
Purchase Price in respect of such Initial Partially Accelerated Shares,
(ii) CIBC shall deliver to Max Bermuda the certificates representing such
Initial Partially Accelerated Shares, duly endorsed (or accompanied by duly
executed stock transfer powers), against confirmation of payment of the Partial
Acceleration Purchase Price therefor, and (iii) the purchase and sale of such
Initial Partially Accelerated Shares shall otherwise be conducted in accordance
with the provisions of Sections 2.2(c), 2.2(d) and 2.3(c) herein, provided,
however, that each of CIBC and Max Bermuda hereby waives the requirement under
Sections 2.2(c) and 2.4(c) to deliver a Partial Acceleration Notice in respect
of such Initial Partially Accelerated Shares.

SECTION 2.4 Accelerated Purchase Closing; Partial Acceleration Notice.

(a) CIBC shall have the right to accelerate the Final Purchase Date upon the
occurrence of an Event of Default if Max Bermuda is the Defaulting Party or a
Termination Event or Additional Termination Event if Max Bermuda is the Affected
Party under the Swap Agreements.

(b) Max Bermuda shall have the right to accelerate the Final Purchase Date upon
the occurrence of one or more of the following:

(i) An Event of Default if CIBC is the Defaulting Party or a Termination Event
or Additional Termination Event if CIBC is the Affected Party under the Swap
Agreements;

(ii) Any attempt by CIBC, directly or indirectly, to sell, assign, pledge,
dispose, convey, gift, hypothecate, encumber or otherwise transfer (each, a
“Transfer”) to any Person (a “Transferee”) any of the Shares except as provided
in Sections 2.1 and 2.2 herein; or

(iii) Upon 30 days’ prior written notice to CIBC or such shorter period as may
be agreed to by CIBC.”

(c) From time to time, upon 30 days’ prior written notice to CIBC or such
shorter period as may be agreed to by CIBC (each such notice, a “Partial
Acceleration Notice”), Max Bermuda shall have the right to purchase from CIBC
pursuant to Sections 2.2(c) and 2.3(c) herein the number of Shares specified in
any such Partial Acceleration Notice.



  B.   Section 7.1 of the Liquidity Agreement is hereby amended and restated in
its entirety as follows:  

“SECTION 7.1 Prohibition on Transfers.

CIBC agrees that, unless at any time Max Bermuda shall otherwise expressly
consent in writing, it shall not directly or indirectly Transfer to any
Transferee any of the Shares, except in accordance with the terms of
Sections 2.1 and 2.2 herein. Any purported Transfer in violation of this
Section 7.1 shall be void and ineffectual and shall not operate to transfer any
interest or title to the purported Transferee.”



  C.   Section 8.1 of the Liquidity Agreement is hereby amended and restated in
its entirety as follows:  

“SECTION 8.1 Share Redemption.

The Company agrees that, unless at any time CIBC shall otherwise expressly
consent in writing, it shall, upon the default of Max Bermuda to purchase
(i) the Shares under Section 2.1(a) herein, (ii) any Partially Redeemable Shares
under Sections 2.2(a) and 2.2(b) herein, or (iii) any Partially Accelerated
Shares under Sections 2.2(c) and 2.2(d) herein, and, in each case, at the
written request of CIBC, redeem such Shares, Partially Redeemable Shares or
Partially Accelerated Shares, as the case may be, held by CIBC for cash in an
amount equal to the net asset value of the Company’s cash and investments as
determined by the Custodian Valuation as of the date of redemption unless the
date of redemption is not the last day of a calendar month, in which case the
net asset value shall be determined by the Custodian Valuation as of the last
day of the calendar month immediately prior to the date of redemption. If
necessary to satisfy its obligation under this Section 8.1, the Company shall
liquidate, only to the extent necessary to meet its obligation, investments as
rapidly as is contractually permitted to generate the cash necessary to meet the
obligation hereunder.”



  D.   Section 9.1 of the Liquidity Agreement is hereby amended and restated in
its entirety as follows:  

“SECTION 9.1 Adjustments.

In connection with any payment to be made under Sections 2.1(a) or 2.2 herein
with respect to a purchase of the Shares, any Partially Redeemable Shares or any
Partially Accelerated Shares, as the case may be, by Max Bermuda or under
Section 8.1 herein with respect to a redemption of the Shares, any Partially
Redeemable Shares or any Partially Accelerated Shares, as applicable, payment
shall be made based on the Custodian Valuation reported in the most recently
available monthly report from the Custodian. If such Custodian Valuation is not
the Custodian Valuation specified in Sections 2.1(a), 2.2(b), 2.2(d) or 8.1, as
applicable, on the date one business day following the date Max Bermuda provides
to CIBC the monthly report from the Custodian containing the specified Custodian
Valuation, Max Bermuda or the Company, as applicable, or CIBC shall pay to the
other such amount as is necessary to result in payment of the amount due using
the specified Custodian Valuation in Sections 2.1(a), 2.2(b), 2.2(d) and 8.1, as
applicable.”



  E.   Section 10.2 of the Liquidity Agreement is hereby amended and restated in
its entirety as follows:  

“SECTION 10.2 Expenses; Brokers.

CIBC shall pay any sales or transfer taxes in connection with the sales made
pursuant to Sections 2.1 and 2.2 of this Agreement. The parties shall otherwise
pay their own respective expenses incurred in connection with this Agreement.”



5.   Amendments to the Stock Purchase Agreement.  

Article VIII of the Stock Purchase Agreement is hereby amended by adding the
following as new Section 8.3:

“SECTION 8.3 Restrictions on Capital Distributions and Loans.

Not, directly or indirectly, (i) declare or make any dividend payment, or make
any other distribution of cash, property or assets, in respect of any of the
Common Shares during the Term, provided, however, that the Company may purchase,
redeem, retire, defease or otherwise acquire for value any Common Shares from
its stockholders, or set aside funds for any of the foregoing, or (ii) make any
loans or advances to Max Bermuda or any of its Affiliates.”



6.   Consent to Termination of Alstra as Trading Manager of MDS.  

Party A hereby consents to the termination of Alstra as the trading manager of
MDS and hereby agrees and acknowledges that no Additional Termination Event (as
defined in the Agreement) shall result from such termination.



7.   Miscellaneous.  



  A.   Each of Party A and Party B hereby confirms and acknowledges that,
subject to the amendments set forth herein, each of the Agreement and the
Confirmation shall remain in full force and effect. Each of Party A, Party B and
MDS hereby confirms and acknowledges that, subject to the amendments set forth
herein, the Liquidity Agreement and the Stock Purchase Agreement shall remain in
full force and effect.  



  B.   Each of Party A, Party B and MDS hereby represents that it is duly
authorized and empowered to execute, deliver and perform this Amendment
Agreement and that such action does not conflict with or violate any provision
of law, rule or regulation, contract, deed of trust, or other instrument to
which it is a party or to which any of its property is subject, and that this
Amendment Agreement is a valid and binding obligation of such party, enforceable
against it in accordance with its terms.  



  C.   Each of Party A and Party B makes, as of the effective date of this
Amendment Agreement, the representations set forth in Section 3 of the
Agreement; provided that the phrase “this Agreement,” as used in said Section 3
shall mean (for the purposes of this paragraph 3 only) both this Amendment
Agreement and the Agreement as amended hereby.  



  D.   This Amendment Agreement may be executed in counterparts and by
facsimile, each of which will be deemed an original.  



  E.   This Amendment Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the choice of law
doctrine.  

[Signature page follows.]

IN WITNESS whereof the parties hereto have caused this Amendment Agreement to be
duly executed the day and year first above written.

Canadian Imperial Bank of Commerce

................................................
Name:
Title:

Max Bermuda Ltd.

................................................
Name:
Title:

Max Diversified Strategies Ltd.

................................................
Name:
Title:

